Title: To James Madison from Beverley Randolph, 26 May 1790
From: Randolph, Beverley
To: Madison, James


Sir.
Richmond May 26th. 1790
I am much obliged by your attention to the Business of the Inspection Laws of this State. I will thank You to request the Secretary of the Treasury to furnish me with a Copy of his Instructions to the Custom House officers on that Subject.
I had Hopes that the Decision of the House of Representatives upon the assumption of the State Debts would have been final. No Proposition has been before Congress since the operation of the New Government which has been more generally disliked than that has been in this State. Should the measure be at length adopted I fear it will give great Disquiet to the People & perhaps produce some warm animadversions from the Legislature.
Accept my Thanks for the News Papers which you were so obliging As to inclose to me. I shall always be glad to receive such communications as you may think proper to make. I am with great esteem Yr. obdt. Servt.
Beverley Randolph
